FILED
                                                                                     ORIGINAL                 04/19/2022
                                                                                                              05/03/2022
                                                                                                          Bowen Greenwood
                                                                                                          CLERK OF THE SUPREME COURT

        My sentence is illegal because:
                                                                                more
             I was sentenced after April 28, 1999, and I received a sentence of
             than 5 years to the Department of Corrections, none of which   was
             suspended.

        [Z] My sentence violates my right to be free from double jeopardy.

             The length of rny sentence is longer than the law allows.

      I am entitled to good time that is not credited against my sentence.

      I am being held in jail and I believe my bail is excessive.

      Other reason incarceration is illegal.
                                                                  Be specific. If possible,
Describe in detail why you are entitled to habeas corpus relief.
                                                                 help you explain why the
provide citations to legal authority. Attach any documents that
                                                              orders or other documents
Court should grant your petition. A copy of any judgments,
that support your argument must be provided.




                                                                                     p. 2 of 5


PRO SE PETITION FOR HABEAS CORPUS & Form 5(1)
Montana Supreme Court (Rev. April 2021)
As relief, I request the following:

       rny immediate release frorn prison.
                                                                      e to the district court
        reduction of rny sentence or that this Court remand this caus
                                                                  .
      - directing the court to resentence me to a lesser sentence
                                                                         this Court directs.
        that the Department of Corrections recalculate my sentence as

       Other relief., Explain:
                     (s-i/770

          c                                                      7-15
        *1 >Z-44ey,44                                                      -/o7 -

              7--al icej           (47/

                                           VERIFICATION


STATE OF MONTANA                                 )
                                                 : ss.
 County of Siked, 4ow

                                                             the contents of this
 I believe I am being incarcerated illegally. I certify that
                                                           dge.
 petition are true and accurate to the best of my knowle
                                                              , .20Z 2- .
        DATED this /0      day of fi-pc; 1


                           - //Ida ry
                                                 Inmate Signature


                  ERIN STAJCAR
                                                             f
                                                  Printed Name
                                                                          PC_)
            \ NOTARY PUBLIC for the
         '5; '    State of Montana
                Residing at Butte, MT
               My Commission Expires
                    May 02, 2024.
                                                                                        p. 4 of 5



 PRO SE PETITION FOR HABEAS CORPUS         Form 5(1)
 Montana Supreme Court (Rev. April 2021)
                                                      RVICE)
               CERTIFICATE OF MAILING (SE
                                                 , 20    , I have mailed the
      I hereby certify that on
                                      as noted by a check mark (1i), to the
Petition for a Writ of Habeas Corpus,
                                        the United States Mail, postage
following attorney by placing a copy in
prepaid:

                                                              (see INSTRUCTIONS #9)
   D. State of Montana

         Office of the Attorney General

         P. O. Box 201401

         Helena, MT 59620-1401



                                                                     TIONS #9)
    El                                  County Attorney (see INSTRUC
         [Write name of County]




                                                         [Signature]



                                                         [Print name]

                                                                                      p.5 of 5



                                       PUS & Form 5(1)
  PRO SE PETITION FOR HABEAS COR
                                   l 2021 )
  Montana Supreme Court (Rev. Apri